DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1 is amended in the reply filed on 06/17/2022; claim 14 was cancelled; claim 17 was withdrawn. 
Regarding previously indicated allowable subject matter in the final office action, due to Applicant’s submitted IDS after final, prior art was identified that can read on the allowable subject matter (ASM). Thus, the ASM indication is now moot, and a new rejection is issued herein. Examiner has already discussed the above with Applicant during an AFCP interview and recorded in the interview summary.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references Koyama, Okita and Angelov in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11, 12, 15, 16, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0310274 to Koyama in view of US 6,259,592 to Ono, US 2015/0126038 to Okita.
Claim 1: Koyama discloses a substrate support comprising: an electrostatic chuck 12 [base], Fig. 5) comprising an upper surface (12a [upper surface]), wherein the upper surface of the electrostatic chuck (12a of 12) comprises a clamping region for providing an electrostatic clamping force (para. [0037]);
a cover (20 [mounting portion]) positioned on the electrostatic chuck (12) to cover the upper surface (12a) thereof (para. [0038]), the cover (20) comprising a first face (20d [lower surface]) adjacent the upper surface of the electrostatic chuck (12a of 12), a second face (20b/20c) for supporting a substrate (“object” not shown], para. [0020]), and one or more conduits (21 [gas channel]) extending through the cover (20) considered capable to permit a cooling gas to flow from the second face to the first face (20d to 20b/20c, para. [0055] where He, Ar, and/or inert gas is improving thermal conductivity, which necessarily improves heat exchange), wherein the second face (20b/20c) comprises a substrate support region (20b/20c); 
wherein the cover (20) and an upper face of the electrostatic chuck (12a of 12) are made from a same dielectric material (para. [0037, 0039]), and wherein the cover (20) is replaceable by virtue of not being attached to the electrostatic chuck (12) other than through electrostatic clamping of the substrate caused by the operation of the electrostatic chuck (12, para. [0038]).
However Koyama does not disclose and a peripheral region radially outward of the substrate support region, wherein the substrate support region has a diameter smaller than that of the clamping region, and wherein the second face in the substrate support region and the second face in the peripheral region are coplanar; and a lifting assembly which in use is operable to separate a substrate from the cover; (Claim 15) in which the lifting assembly comprises one or more lifting members, wherein the lifting assembly is operable to move the lifting members through corresponding apertures in the cover to separate the substrate from the cover; (Claim 21) wherein the lifting assembly is in a center of the electrostatic chuck and is configured to extend through part of the substrate support region.
Ono discloses a lifting assembly (110 [lift pins], Fig. 1) which in use is considered capable to be operable to separate a substrate (102) from the cover (216, Fig. 2A); (Claim 15) in which the lifting assembly (110, fig. 2A, Ono) comprises one or more lifting members (110), wherein the lifting assembly (110) is operable to move the lifting members (110) through corresponding apertures in the cover (216) to separate the substrate (102) from the cover (216, Fig. 1, 2A); (Claim 21) wherein the lifting assembly (110, fig. 2A, Ono) is in a center of the electrostatic chuck (center of 202) and is configured to extend through part of the substrate support region (see fig. 1); for the purpose of engaging the wafer and lifting it off the pedestal after processing is completed (col. 1, lines 60-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lifting assembly as taught by Ono with motivation to engage the wafer and lifting it off the pedestal after processing is completed.
Okita discloses a peripheral region (“outer peripheral side part” of 5 on 17, Fig. 2, para. [0044]) radially outward of the substrate support region (central part of 5 on 17), wherein the substrate support region (central part of 5 on 17) has a diameter smaller than that of the clamping region (where 24 [first attraction electrostatic attraction electrode] is located), and wherein the second face in the substrate support region and the second face in the peripheral region are coplanar (see Fig. 2), for the purpose of placing a cover (ring) on the outer peripheral portion (para. [0044]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the peripheral region as taught by Okita with motivation to place a cover (ring) on the outer peripheral portion.
Claim 2: The apparatus of Koyama in view of Ono, Okita discloses in which the cover (20, Fig. 5, Koyama) has a thickness of 100-1500 um (para. [0039] which reads on the claimed range).
Claim 3: The apparatus of Koyama in view of Ono, Okita discloses in which the cover (20, Fig. 5, Koyama) is a disc or disc-like (see Fig. 4-5).
Claim 4: The apparatus of Koyama in view of Ono, Okita discloses when a substrate (“object,” Fig. 5, Koyama) is being supported, the substrate overlays the substrate support region (20b/20c).
Claim 5: The apparatus of Koyama in view of Ono, Okita discloses in which the one or more conduits (21, Fig. 5, Koyama) are only disposed in the substrate support region (see Fig. 4-5).
Claim 6: The apparatus of Koyama in view of Ono, Okita discloses in which the upper surface of the electrostatic chuck (upper surface of 17, Fig. 2) comprises an edge region (edge of 17) extending radially outwardly of the clamping region (outside of 24).
Claim 7. (Cancelled)
Claim 9: The apparatus of Koyama in view of Ono, Okita discloses in which the cover (20, Fig. 5, Koyama) is made from Al2O3 or AIN (para. [0039]).
Claim 10. (Cancelled)
Claim 11: The apparatus of Koyama in view of Ono, Okita discloses in which the electrostatic chuck (20, Fig. 5, Koyama) further comprises one or more cooling channels (18 [gas channel]) for providing the cooling gas to the first face of the cover (para. [0048]).
Claim 12: The apparatus of Koyama in view of Ono, Okita discloses in which the electrostatic chuck (12, Fig. 5, Koyama) further comprises at least one DC electrode (13 [electrostatic electrodes]) supplied by a DC power supply (“not shown,” para. [0044]).
Claim 14: (Cancelled).
Claim 16: The apparatus of Koyama in view of Ono, Okita does not explicitly disclose a plasma processing apparatus comprising: a chamber; and the substrate support according to claim 1 disposed within the chamber. Yet it discloses the substrate support according to claim 1.
Ono discloses a plasma processing apparatus comprising: a chamber (100 wafer processing chamber], Fig. 1); and the substrate support (106/202) according to claim 1 disposed within the chamber (100, col. 4, lines 45-60), for the purpose of clamping wafers to a pedestal for processing the wafer (col. 1, lines 25-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chamber and configuration as taught by Ono with motivation to clamp wafers to a pedestal for processing the wafer.
Claim 17: (Withdrawn). 
Claim 18: The apparatus of Koyama in view of Ono, Okita discloses in which the thickness is 300-1000 um (para. [0039] which overlaps the claimed range).
Claim 19: The apparatus of Koyama in view of Ono, Okita discloses in which the thickness is from 100 um to less than 500 um (para. [0039] which overlaps the claimed range).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ono, Okita as applied to claims 1-6, 11, 12, 15, 16, 18, 19, 21 and further in view of US 20120264051 to Angelov. 
Claim 8: The apparatus of Koyama in view of Ono, Okita does not disclose in which the cover and the electrostatic chuck each have a diameter, and the diameter of the cover is equal to or larger than the diameter of the electrostatic chuck. It already discloses the electrostatic chuck (see above). 
Angelov discloses which the cover (206 [removeable cover], Fig. 3B) and the platen (204 [platen]) each have a diameter (see Fig. 3B), and the diameter of the cover (206) is equal to or larger than the diameter of the platen (204, para. [0053-0054], see Fig. 3A-3B where the diameter is at least equal in Fig. 3A/3B, 4A/4B) for the purpose of providing substantially uniform heat transfer to a substrate positioned over the substrate facing surface (para. [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least equal diameter to the platen as taught by Angelov with motivation to provide substantially uniform heat transfer to a substrate positioned over the substrate facing surface.
Claim 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ono, Okita as applied to claims 1-6, 11, 12, 15, 16, 18, 19, 21 and further in view of US 2018/0122633 to Leeser.
Claim 13: The apparatus of Koyama in view of Ono, Okita does not disclose in which the electrostatic chuck further comprises at least one RF electrode supplied by an RF power supply.
Leeser discloses in which the electrostatic chuck (140, Fig. 5, Leeser) further comprises at least one RF electrode (not shown but disclosed, para. [0034]) supplied by an RF power supply (104 [RF power supply]) for the purpose of allowing further processing of the wafer (para. [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RF electrode as taught by Leeser with motivation to allow further processing of the wafer.
Claim 14: (Cancelled).
Claim 20: Ono does not disclose further comprising an annular focus ring at an outer periphery of the upper surface, wherein the annular focus ring defines part of an upper surface at a height different from the upper surface of the electrostatic chuck and the second face of the cover, and wherein the annular focus ring is disposed on the second face of the cover.
Leeser discloses further comprising an annular focus ring (208 [focus ring], Fig. 5E) at an outer periphery of the upper surface (outer periphery of 200 [carrier plate]), wherein the annular focus ring (208) defines part of an upper surface at a height different from the upper surface of the electrostatic chuck (140) and the second face of the cover (top of 200), and wherein the annular focus ring (208) is disposed on the second face of the cover (top of 200) for the purpose of protecting the cover from getting exposed to the chemicals used in the process chamber (para. [0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the focus ring and configuration as taught by Leeser with motivation to protect the cover from getting exposed to the chemicals used in the process chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718